Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
 
The former rejections have been withdrawn and new rejections put forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18,20-21,24-25,27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim “Pretreatment and fractionation of corn stover by ammonia recycle percolation process” Bioresource Technology 96 (2005) 2007-2013 in view of Zhang “Recycled aqueous ammonia expansion (RAAE) pretreatment to improve enzymatic digestibility of corn stalks” Bioresource Technology 138(2013) 314-320), and Vainio (WO 2015086782)

Kim teaches the following:  

    PNG
    media_image1.png
    568
    844
    media_image1.png
    Greyscale


Kim teaches a method for producing sugar liquid comprising obtaining an alkaline filtrate by allowing an alkaline aqueous medium to pass through a cellulose containing biomass to produce an alkaline filtrate. In the figure of Kim directly above biomass is present in a continuous reactor and ammonia (an alkaline aqueous medium) passes through the cellulose containing biomass which produces an alkaline filtrate.
The step of the recirculation filtration step of allowing the alkaline filtrate to repeatedly pass through the cellulose containing biomass to produce a cellulose containing solid component is shown by the ammonia (an alkaline solution which can include the filtrate) being recycled continuously through the continuous reactor which produces a solid composed of cellulose.
The step of hydrolyzing the cellulose containing solid component to obtain the sugar liquid (Figure 1).  The diagram of Kim teaches that after being washed, the cellulose containing residue is placed within a fermentation reactor that has the label SSF.  SSF means simultaneous saccharification and fermentation.  Saccharification is a synonym for hydrolysis.  The saccharification reaction hydrolyzes the cellulose into glucose sugars as in instant Claim 17, A pretreatment for hydrolyzing the cellulose containing biomass to obtain a sugar liquid, the method comprising:  the step of obtaining an alkaline filtrate by allowing an alkaline aqueous medium to pass through a cellulose containing biomass; and the recirculation filtration step of allowing the alkaline filtrate to repeatedly pass through the cellulose containing biomass to produce a cellulose containing solid component (Figure 1) as in instant claim 31
The process taught by Kim continuously recycles the alkaline filtrate; however, it removes lignin in this process and does not directly recycle the alkaline filtrate back to the biomass.  However, at the time of applicants’ invention, it would have been obvious to have continuously circulated the alkaline filtrate directly and repeatedly through the cellulosic biomass based on the teachings of Zhang.  An artisan would have been motivated to have continuously circulated the same alkaline filtrate through the biomass material because Zhang teaches that application of such a process also known as recycled aqueous ammonia expansion pretreatment has shown to be effective at removing at least 70% of the lignin present and preserving more than 90% of the cellulose in solid form (Abstract, Page 315, 2.2 RAAE Pretreatment Section). Utilizing this continuous aqueous ammonia recycling process taught in Zhang with the process taught in Kim would help to ensure that an adequate amount of lignin was removed from the cellulosic biomass material so that the cellulosic material could be successfully converted into sugars (Abstract, Discussion, and Conclusion taught by Zhang)  It would have been obvious to have substituted the recirculation filtration step taught in Kim with the recirculation filtration step taught in Zhang because Zhang’s process involving directed and repeated circulation of alkaline filtrate is also able to successfully remove lignin.   as in instant Claims 17 and 31.  
Neither the process of Kim nor Zhang teach the use of sodium hydroxide and/or potassium hydroxide as the alkaline aqueous medium.  However, the use of sodium hydroxide and/or potassium hydroxide as an alkaline solution is taught by Vainio in the paragraph spanning pages 12 and 13.  An artisan would have been motived to have used sodium hydroxide or potassium hydroxide instead of ammonia because like ammonia, these agents can be used in order to successfully remove lignin (Pages 12-13 of Vainio).  Because the reference teaches that such agents can be used to successfully remove lignin, there would be a high expectation for success as in instant Claims 17 and 31
Dependent Claims taught by Kim
wherein the step of obtaining the alkaline filtrate comprises supplying the cellulose containing biomass and the alkaline aqueous medium to a filtration apparatus, and allowing the alkaline aqueous medium to pass through the cellulose containing biomass using the filtration apparatus (Figure 1) as in instant Claim 18,
Since the alkaline filtrate is recycled into the aqueous solution, both would be maintained at the same temperature (Figure 1) as in instant Claim 20, wherein the cellulose containing biomass has been subjected to a dry grinding treatment (Methods, 2.1 Material, 1st Paragraph) as in instant Claim 24, wherein the cellulose containing biomass is a herbaceous biomass (Methods, 2.1 Material, 1st Paragraph) as in instant Claim 25, wherein the alkaline aqueous medium and the alkaline filtrate are alkaline aqueous solutions (Figure 1) as in instant Claim 27, wherein the period of time during which the alkaline filtrate is repeatedly passed through the cellulose containing biomass is 30 minutes or more and three hours or less (Page 2009, Table 1) as in instant Claim 28, wherein the hydrolysis is carried out using an enzyme (Page 2008, first full paragraph) as in instant Claim 30,  wherein the cellulose containing solid component is obtained by the pretreatment method according to claim 31 as in instant Claim 32.
Dependent Claims taught by Zhang
Wherein the alkaline aqueous medium and the alkaline filtrate have a temperature between 80-100°C (Page 315, RAAE pretreatment section) as in instant Claim 21.
Dependent Claims taught by Vainio
Wherein the alkaline aqueous medium and the alkaline filtrate have a temperature of 80°C or higher and 100°C or lower (Page 41, Example 4, ln 25-33) as in instant Claim 21.
Vainio teaches that the preferred pH for lignin is between 10 and 13 (Page 13, Alkaline delignification treatment section).  This range encompasses the pH range or 10-12.  It would be expected that the pH would be in this range during the circulation process in order to properly promote proper delignification of lignocellulose biomass as in instant Claim 29.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the pH and temperatures are critical.  Absent such evidence, it would have been obvious to an artisan of ordinary skill at the time of effectively filing Vainio to try a finite number of possible pH ranges and temperature to arrive at the claimed levels.  An artisan would have a reasonable expectation of success in optimizing the pH and temperature since Vainio has already accomplished this.  Thus, Vainio renders the instantly claimed pH level and temperature above.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfied the factual inquires as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International C. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include:  (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products) in the same way; (D) Applying a known technique to a known device (method or product) ready for improvement to yield a predictable results; (E) “Obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one or ordinary skill in the art; (G) Some teachings suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”
In the present situation, rationales A,B,C,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated in the cited prior art.  Kim teaches the recycling of the alkaline solution that produces cellulose and an alkaline filtrate.  Zhang teaches the application of recycled aqueous ammonia expansion to the process.  Vainio teaches the use of sodium hydroxide and/or potassium hydroxide in an alkaline aqueous solution.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  



Claims 17,23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim “Pretreatment and fractionation of corn stover by ammonia recycle percolation process” Bioresource Technology 96 (2005) 2007-2013 in view of Zhang “Recycled aqueous ammonia expansion (RAAE) pretreatment to improve enzymatic digestibility of corn stalks” Bioresource Technology 138(2013) 314-320), Vainio (WO 2015086782), and  Lali (US 20130078698)

	Kim, Zhang, and Vainio apply as above.  The Kim reference teaches that the corn stover is shifted to a nominal size of 9-35 mesh (Page 2008, 2.1. Methods Section).  Claim 23 states that the biomass is sifted through a sieve with an aperture of 30 mm or more.  This could mean that the biomass pieces could be merely placed in a container with an opening/sieve of 30mm or more.  The claim is not addressing the actual size of the biomass material.  The embodiments of the Lali reference mention that the average size of the biomass material is 5 mm; therefore, it would make sense for the containers to have openings/sieves that are 30 mm or more as in instant Claim 23.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfied the factual inquires as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International C. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include:  (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products) in the same way; (D) Applying a known technique to a known device (method or product) ready for improvement to yield a predictable results; (E) “Obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one or ordinary skill in the art; (G) Some teachings suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”
In the present situation, rationales A,B,C,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated in the cited prior art.  Kim teaches the recycling of the alkaline solution that produces cellulose and an alkaline filtrate.  Zhang teaches the application of recycled aqueous ammonia expansion to the process.  Vainio teaches the use of sodium hydroxide and/or potassium hydroxide in an alkaline aqueous solution.  Lali teaches the claimed pH and temperature ranges.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim “Pretreatment and fractionation of corn stover by ammonia recycle percolation process” Bioresource Technology 96 (2005) 2007-2013 in view of Zhang “Recycled aqueous ammonia expansion (RAAE) pretreatment to improve enzymatic digestibility of corn stalks” Bioresource Technology 138(2013) 314-320), Vainio (WO 2015086782), and Sannigrahi “Fundamental of Biomass Pretreament by Fractionation” Aqueous Pretreatment of Plant Biomass for Biological and Chemical Conversion to fuels and Chemicals (2013)

Kim, Zhang, and Vainio apply as above.  These references do not expressly state that the alkaline solution has acetic acid added to it.  However, the inclusion of acetic acid would have been obvious based on the teachings of Sannigrahi. An artisan would have been motivated to have included acetic acid into the alkaline solution because Sannigrahi teaches that acetic can be used as a solvent to assist with removing lignin by making it more soluble and thus more easily removable from solid biomass (Section 10.2.3. Solvents and Catalysts for Organosolv Pretreatment). Since acetic acid can remove lignin fractions, it would have been obvious to have added it to the alkaline solution taught by the Kim reference as in instant Claims 22.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfied the factual inquires as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International C. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products) in the same way; (D) Applying a known technique to a known device (method or product) ready for improvement to yield a predictable results; (E) “Obvious to try’— choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one or ordinary skill in the art; (G) Some teachings suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In the present situation, rationales A,B,C,E,G are applicable. The claimed method was known in the art at the time of filing as indicated in the cited prior art. Kim teaches the recycling of the alkaline solution that produces cellulose and an alkaline filtrate.  Zhang teaches the application of recycled aqueous ammonia expansion to the process.  Vainio teaches the use of sodium hydroxide and/or potassium hydroxide in an alkaline aqueous solution.  Sannigrahi teaches the use of acetic acid to remove lignin. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Conclusion

All claims stand rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632